IN THE SUPREME COURT OF IOWA
                             No. 13–1397

                         Filed March 25, 2016

                       Amended June 22, 2016


STATE OF IOWA,
    Appellant,

vs.

DEMETRIUS S. RIMMER,
      Appellee.
_______________________________________

STATE OF IOWA,
    Appellant,

vs.

RONA MURPHY,
      Appellee.
_______________________________________

STATE OF IOWA,
    Appellant,

vs.

MELONICKA THOMAS,
    Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Scott County, Mary E.

Howes, Judge.



      Defendants seek further review of the court of appeals decision

that reversed the district court’s ruling dismissing criminal charges

against them for lack of territorial jurisdiction. DECISION OF COURT
                                   2

OF APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED IN

PART AND REVERSED IN PART; CASE REMANDED.



     Thomas J. Miller, Attorney General, Alexandra Link, Assistant

Attorney General, Michael J. Walton, County Attorney, and Kelly

Cunningham, Assistant County Attorney, for appellant.



     Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy,

Assistant Appellate Defender, for appellee Demetrius S. Rimmer.

     Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for

appellee Rona Murphy.

     Jack E. Dusthimer, Davenport, for appellee Melonicka Thomas.
                                     3

WATERMAN, Justice.

      Can criminal defendants avoid prosecution in Iowa if they were

unaware that their scheme was being perpetrated, in part, on persons

located in Iowa?    This appeal presents questions of first impression

regarding the State of Iowa’s territorial jurisdiction to prosecute

multistate insurance fraud. The defendants, who live in Wisconsin and

Illinois and had never set foot in Iowa before their extradition here,

allegedly staged an auto accident in Chicago to collect on false insurance

claims. The victim was a Wisconsin insurance company that paid claims

through its Wisconsin bank account. The accident was investigated by

two employees of the insurer’s Davenport, Iowa branch office, who spoke

with the defendants by phone and interviewed one of them in Wisconsin.

The defendants allegedly made false statements during the phone calls

but were unaware that the investigators were in Iowa during that time.

The defendants argue they are not subject to prosecution here.           The

district court granted the defendants’ motion to dismiss for lack of

jurisdiction, and the State appealed.     We transferred the case to the

court of appeals, which reversed and reinstated the criminal charges.

We granted the defendants’ applications for further review.

      For the reasons explained below, we conclude the phone calls

between the defendants located in Wisconsin and Illinois and the victim’s

investigators in Davenport induced payments on false insurance claims,

a detrimental effect in Iowa, which thereby constituted an element of four

out of the five crimes charged. We hold that the defendants’ challenges

to territorial jurisdiction fail as to those four crimes and this prosecution

may proceed on those charges under the criminal jurisdiction statute,

Iowa Code section 803.1 (2011). We affirm the dismissal of a fifth charge

because the State fails to show any defendant submitted a false written
                                            4

statement or certificate in Iowa. Accordingly, we vacate the decision of

the court of appeals, affirm the district court’s dismissal of that charge,

and reverse the decision of the district court that dismissed the other

criminal charges.         We remand these cases to allow the criminal

prosecution to proceed on the reinstated charges.

        I. Background Facts and Proceedings.

        The trial information and minutes of testimony allege these facts,

which we accept as true for purposes of this appeal. 1 The defendants,

Demetrius Rimmer, Rona Murphy, and Melonicka Thomas, participated

in an insurance fraud ring that staged car accidents in Chicago, Illinois.

Murphy and Thomas are Illinois residents, and their vehicles were

registered in Illinois. Rimmer is a Milwaukee, Wisconsin resident, and

his car was registered in Wisconsin. On November 23, 2011, Rimmer

purchased an insurance policy for his Dodge Charger from Viking

Insurance Company of Wisconsin (Viking Insurance).                    On the night of

January 6, 2012, Rimmer, Murphy, and Thomas staged a three-car

accident at an intersection in Chicago.                  Rimmer claimed that he

approached a stoplight too fast and his Charger rear-ended Murphy’s

Chevy Trailblazer, causing it to strike Thomas’s BMW X5 as she drove

through the intersection. Rimmer and Murphy went to a Chicago police

station to report the accident, but no officers responded at the scene.

        Rimmer called the 1-800 number on the back of his insurance

card.    The call was answered by an insurance company employee in

Kentucky. 2 Rimmer admitted the accident was his fault. He was told

        1“We accept as true the facts alleged by the State in the trial information and the
minutes of testimony” when reviewing a ruling on a motion to dismiss. State v. Finders,
743 N.W.2d 546, 548 (Iowa 2008).
        2The location of the call center that answers the 1-800 number calls was not
provided in the trial information or minutes. Murphy’s trial counsel informed the court
                                         5

that a regional claims representative would contact him. Rimmer’s claim

was assigned to the Davenport office of Sentry Insurance Company

(Sentry), the parent corporation of Viking Insurance. Sentry and Viking

Insurance are incorporated and headquartered in Wisconsin.                 Sentry’s

claim adjuster, Greg Perren, called each driver from his Davenport office.

Perren interviewed each driver by phone to inquire how the accident

occurred and to obtain information about each vehicle and claimant. All

three drivers claimed their vehicles were damaged in the accident.

Thomas also claimed that she had a whiplash injury. Perren requested

inspections of each vehicle. A Sentry adjuster from its Wisconsin office

inspected and photographed each vehicle’s damage and estimated the

repair costs. The adjuster inspected Murphy’s and Thomas’s vehicles in

Illinois and Rimmer’s in Wisconsin.

       As Perren questioned each driver by phone, he found that their

stories diverged. For example, Thomas claimed her BMW was hit while

she was traveling eastbound through the intersection. However, Rimmer

and Murphy stated the Trailblazer hit Thomas’s BMW as it traveled

westbound.      Murphy later changed her story to say she hit the BMW

head-on. Murphy also claimed she had a passenger with her, but the

other drivers said Murphy was alone.

       Perren    also   concluded      the   photographs      contradicted     their

statements.      Murphy and Thomas claimed Rimmer’s Charger was

drivable with minor damage. By contrast, Rimmer reported his car was

towed from the scene to Milwaukee with extensive front-end damage. Yet

Murphy’s Trailblazer had only minor rear-end damage. Thomas’s BMW

_________________________
during the hearing on the motion to dismiss that calls to the 1-800 number are routed
to Paducah, Kentucky.
                                            6

had a cracked front bumper but no damage to either side despite the

conflicting statements it had been struck broadside.                    And Thomas

initially told Perren that she drove away from the scene but later claimed

her car had been towed to Crestwood, Illinois. Murphy, however, did not

remember any of the vehicles being towed.

       Perren authorized $500 to settle Thomas’s personal injury claim.

Viking Insurance’s Wisconsin bank                 mailed    Thomas      a check on

January 18. Perren authorized $6805 for damage to Rimmer’s Charger

and $325 for towing reimbursement. The same Wisconsin bank mailed

the checks to Rimmer at his Wisconsin address on January 20. Perren

authorized $3500 for Murphy’s vehicle damage. 3

       On January 19, the claim was randomly reviewed for fraud, and

the reviewer referred the claim to Greg Wolf, who worked in Sentry’s

Davenport office.        On January 31, Wolf reviewed the paper file and

concluded the case warranted further investigation.                  Wolf conducted

recorded telephone interviews of each driver and ran searches on each

vehicle’s history. 4      He discovered the drivers had claimed the same

damage with other insurance companies. He followed up by speaking to

the    other      insurance      company        representatives      and     obtaining
documentation regarding those claims.

       Wolf recorded his phone calls with each driver between February 2

and February 16. Wolf asked how the accident occurred and requested

information about the damage to each vehicle.                  The drivers’ answers


       3Each   check identified the account holder as Viking Insurance Co. of Wisconsin.
       4When    Wolf searched the Trailblazer’s history, he uncovered a match with an
accident involving an Iowa resident. Two people, including one Iowa resident, received
medical treatment from Palmer Chiropractic in Davenport, Iowa. The State does not
rely on these facts to establish jurisdiction.
                                   7

remained inconsistent, and each driver claimed to not know the other

drivers. Wolf never mentioned Iowa in any of these recorded phone calls.

He gave Murphy a phone number with a 563 area code, but there is no

information that Murphy ever called that number or knew that area code

is for part of eastern Iowa.   Rimmer left Wolf a voicemail containing

fraudulent statements.   It is unclear what number Rimmer called to

reach the voicemail.

       Wolf’s investigation uncovered that the same vehicular damages

claimed in this accident also had been claimed in other accidents

reported under policies with three other insurance companies—Farmers

Insurance, Geico Insurance, and American Family Insurance.         Wolf

discovered that Thomas’s BMW had the same mileage in the Farmers

Insurance claim for an alleged accident on December 16, 2011, and the

Sentry claim for the accident on January 6, 2012.     Wolf learned that

American Family Insurance had paid for damages in an accident between

Murphy’s Trailblazer and Thomas’s BMW on October 12, 2011.         Wolf

obtained photographs of the Trailblazer from Geico Insurance and

Farmers Insurance showing identical damage as reported in the Sentry

claim, even though these other insurance claims were made months

earlier.   Further, Murphy’s car was registered under two names, and

Rimmer’s car was insured by two insurance companies under different

Illinois license plate numbers. Wolf estimated the total amount paid for

the fraudulent claims exceeded $50,000.

       Wolf tried to meet personally with each defendant.     Wolf met

Rimmer in Wisconsin and discussed the accident. Rimmer repeated his

version of the accident and denied committing any crime. Wolf traveled

to Illinois in an attempt to meet with Thomas and Murphy there, but he

was unsuccessful.
                                             8

       On April 30, Wolf reported the insurance fraud to Detective Jason

Gillaspie at the Davenport Police Department. Wolf told Gillaspie that

Sentry had paid $7392 for vehicle damage 5 and $325 in towing

reimbursement. On July 18, Detective Gillaspie obtained a warrant for

Rimmer’s arrest. 6 Detective Gillaspie filed a criminal complaint on July

27 and arrest warrants were issued for Thomas and Murphy that day.

All three were arrested in their home states and extradited to Iowa. 7 The

Scott County attorney filed a trial information on May 2, 2013, charging

each defendant with ongoing criminal conduct in violation of Iowa Code

sections 703.1, 703.2, 706A.1, 706A.2, and 706A.4; theft in the second

degree in violation of sections 702.9, 703.1, 703.2, 714.1, and 714.2;

conspiracy to commit a nonforcible felony in violation of sections 703.1,

703.2, 706.1, and 706.3; fraudulent practices in the second degree in

violation of sections 703.1, 703.2, 714.8, and 714.10; and fraudulent

submissions in violation of sections 507E.3, 703.1, and 703.2.                        The

minutes of testimony identified several witnesses, including Wolf, Perren,

and appraisers from Farmers Insurance, American Family Insurance,

and Geico Insurance. The only Iowa resident identified in the minutes

was Detective Gillaspie. Wolf and Perren are Illinois residents.

       All three defendants moved to dismiss for lack of jurisdiction. The

district court conducted a reported hearing on July 29, 2013. Defense



       5A bank that had a lien on the vehicle was paid $1590. The trial information
notes a loss of $6806, which is approximately the amount Sentry paid for damage to
Rimmer’s Charger.
       6DetectiveGillaspie’s reports indicate that he did not initially issue a warrant for
Rimmer because Rimmer had requested and been given permission from his probation
officer in an unrelated case to travel to Davenport for an interview with Detective
Gillaspie. When Rimmer failed to show up, Detective Gillaspie requested the warrant.
       7Murphy   contested her extradition in Illinois.
                                      9

counsel emphasized that none of the defendants had ever been to Iowa

before his or her extradition. The defendants also introduced evidence

that Sentry has offices in all fifty states but its registration with the Iowa

Secretary of State is inactive. Murphy’s counsel noted that the State of

Illinois had declined to charge the defendants.

      The district court orally granted the defendants’ motions to dismiss

at the hearing.    In its written order filed July 31, the district court

explained why it found the State of Iowa lacked territorial jurisdiction:

      No evidence was brought forth that the defendants sought
      out the state of Iowa to allegedly perpetrate this crime. The
      defendants allegedly submitted an insurance claim for a car
      accident occurring in the state of Illinois. The insurer was a
      Wisconsin insurance company.            No evidence of the
      defendants’ actions indicate that they intended any contact
      with the state of Iowa. Thus, the Court does not find intent
      to produce detrimental effects within the state of Iowa.
            The Court next examines if the defendants did produce
      detrimental effects within the state of Iowa. The prosecution
      alleges that the state of Iowa was harmed, because the office
      contacted by the defendants was located within the state.
      The prosecution claims that, because Sentry has an office in
      the state of Iowa and the alleged fraud was perpetrated
      through contacts with that office, then Sentry was harmed
      within the state of Iowa.
             Sentry was harmed by the alleged fraud, through a
      loss of monetary funds.        The check was paid from a
      Wisconsin bank.      The evidence showed that Sentry is
      headquartered in Stevens Point, Wisconsin. The Court finds
      an agency relationship exists between the different satellite
      offices, including the Scott County Sentry Office, and the
      headquarters of Sentry. As such, Sentry was not harmed in
      an individual office within Scott County, Iowa. Instead,
      Sentry, the corporate entity was harmed financially, in the
      state of Wisconsin. Thus, the Court declines to find any
      detrimental effects within the state of Iowa.
            Finally, the Court examines if any of the essential
      elements of the crime occurred within the state of Iowa. . . .
      The prosecution bears the burden to prove that an essential
      element of the crime occurred within the state of Iowa. No
      testimony has been brought before the Court establishing an
      essential element of the crime was committed within the
      state of Iowa. No accident occurred within the state. No
                                    10
      defendants reside within the state. However, the prosecution
      contends that the alleged perpetration of fraud to the Scott
      County Sentry office is sufficient to establish essential
      elements of the crimes alleged.
            The Court finds that the agency relationship dictates
      that acts occurring in a satellite office, such as the one in
      Scott County, occur in the corporate entity as a whole.
      Thus, fraudulent information given to one office is fraudulent
      information given to the corporate entity. As such, the Court
      finds that no essential element of a crime occurred within
      Scott County, Iowa.

      The State appealed, and we transferred the case to the court of

appeals.   The court of appeals reversed and held the telephone

conversations amounted to conduct within the State of Iowa:

             We find a telephone conversation may constitute
      conduct within the state even where the defendants (while
      located out of state) do not have actual knowledge the other
      speaker is located in Iowa. When these defendants decided
      to conduct a multi-state conspiracy to defraud an insurance
      company, they ran the risk that some of the company’s
      employees would be located in another jurisdiction.
      Deliberate indifference to the location of the recipients of the
      false information does not shield the defendants from the
      jurisdiction of Iowa courts. We also find, based on the
      specific facts in this case, the defendants could have
      reasonably anticipated they would be subject to criminal
      prosecution in a state by providing fictitious and fraudulent
      information solely by the phone calls in question. Although
      none of the defendants were present in Iowa and the victim
      insurance company is a Wisconsin entity, as is the bank.
      We determine that acts done outside a jurisdiction that are
      intended to cause harm and a detrimental effect in the
      jurisdiction justify the state’s involvement. Although the
      contacts were minimal, we find the contacts were sufficient
      for the State to acquire territorial jurisdiction.

The defendants applied for further review, which we granted.

      II. Standard of Review.

      We review an order granting a motion to dismiss a charge in a trial

information for correction of errors at law. State v. Gonzalez, 718 N.W.2d
304, 307 (Iowa 2006). “We accept the facts alleged by the State in the

trial information and attached minutes as true.” Id. We review rulings
                                     11

on statutory interpretation for correction of errors at law. Id.; see also

State v. Wagner, 596 N.W.2d 83, 85 (Iowa 1999) (reviewing ruling on

interpretation of criminal jurisdiction statute for correction of errors at

law). We review constitutional claims de novo. Gonzalez, 718 N.W.2d at

307.

       III. Analysis.

       “[S]tate territorial jurisdiction is an essential element of the crime

. . . [that t]he State is required to prove . . . beyond a reasonable doubt.”

State v. Liggins, 524 N.W.2d 181, 184–85 (Iowa 1994). The defendants

contend the State’s exercise of territorial jurisdiction is unconstitutional

and further argue that their alleged crimes are outside the reach of

Iowa’s criminal jurisdiction statute, Iowa Code section 803.1, because

they engaged in no conduct and caused no harm within Iowa. Because

the statute cannot extend the reach of Iowa’s territorial jurisdiction

beyond the state’s constitutional power to prosecute crimes, we first

address the defendants’ constitutional challenges.

       We conclude the defendants’ constitutional challenges to territorial

jurisdiction fail regardless of whether they knew they were speaking with

persons located in Iowa. The defendants committed elements of four out

of the five crimes in Iowa by making statements by phone that induced

the Wisconsin insurer’s Davenport, Iowa employee to authorize payments

of false claims. The defendants’ conduct produced results in this state

(deceiving   the   Iowa   employee   decision-maker    to   authorize   false

payments) that support statutory jurisdiction under section 803.1, even

though the actual payments were made to nonresidents from the

insurer’s Wisconsin bank account.

       A. Overview of Territorial Jurisdiction. We begin our analysis

with an overview of our state’s territorial jurisdiction to prosecute
                                          12

criminal charges.      Territorial jurisdiction refers to a state’s power “to

create     criminal   law,   especially   with   respect   to    the   permissible

geographical scope of penal legislation.”         Wagner, 596 N.W.2d at 85

(quoting 2 Wayne R. LaFave & Jerold H. Israel, Criminal Procedure

§ 16.2(a), at 342 (1984)). Territorial jurisdiction is based on each state’s

police power. States have a “historic right and obligation . . . to maintain

peace and order within their” territorial borders. Heath v. Alabama, 474
U.S. 82, 93, 106 S. Ct. 433, 440, 88 L. Ed. 2d 387, 397 (1985) (quoting

Bartkus v. Illinois, 359 U.S. 121, 137, 79 S. Ct. 676, 685, 3 L. Ed. 2d
684, 694 (1959)).       The United States Supreme Court has emphasized

that the power of each state to enforce its own laws implicates the state’s

sovereign authority:

         A State’s interest in vindicating its sovereign authority
         through enforcement of its laws by definition can never be
         satisfied by another State’s enforcement of its own laws. . . .
         [A] State must be entitled to decide that a prosecution by
         another State has not satisfied its legitimate sovereign
         interest.

Id.

         “It is a generally recognized principle that a statute of one state has

no extraterritorial effect beyond its borders.” Powell v. Khodari-Intergreen

Co., 334 N.W.2d 127, 131 (Iowa 1983). “Traditionally, at least under the

common law, jurisdiction to subject an accused to criminal prosecution

rests in the courts of the state in which the crime was committed.”

Liggins, 524 N.W.2d at 184.           Yet, many crimes involve multistate

conduct.       “If the commission of an offense spans jurisdictional

boundaries, more than one jurisdiction may prosecute the crime.” State

v. Sumulikoski, 110 A.3d 856, 861 (N.J. 2015).                  In 1911, Justice

Oliver Wendell Holmes articulated the “effects doctrine” under which

“[a]cts done outside a jurisdiction, but intended to produce and
                                     13

producing detrimental effects within it, [can] justify a State in punishing

the cause of the harm.”       Id. (second alteration in original) (quoting

Strassheim v. Daily, 221 U.S. 280, 285, 31 S. Ct. 558, 560, 55 L. Ed.
735, 738 (1911)).   “In 1962, the Model Penal Code incorporated these

more expansive interpretations of territorial jurisdiction.”      Id. (citing

Model Penal Code § 1.03 & cmt. 1, at 35–37 (Am. Law Inst. 1962)).

      A substantial majority of the states today have statutes that
      adopt an interpretation of the territorial principle
      substantially more expansive than the traditional common
      law position[, s]upported by the broad view of the territorial
      principle set forth by Justice Holmes in . . . Strassheim v.
      Daily . . . .

4 Wayne R. LaFave et al., Criminal Procedure § 16.4(c), at 924 (4th ed.

2015) [hereinafter LaFave] (footnotes omitted).

      Territorial jurisdiction is not coextensive with personal jurisdiction

in civil cases.   In civil cases, “[a] state’s power to exercise personal

jurisdiction over a nonresident defendant is limited by . . . the Due

Process Clause of the Fourteenth Amendment.”          Sioux Pharm, Inc. v.

Summit Nutritionals Int’l, Inc., 859 N.W.2d 182, 188 (Iowa 2015). “The

touchstone of the due-process analysis remains whether the defendant

has sufficient ‘minimum contacts with [the forum state] such that the

maintenance of the suit does not offend “traditional notions of fair play

and substantial justice.” ’ ” Id. (alteration in original) (quoting Ostrem v.

Prideco Secure Loan Fund, LP, 841 N.W.2d 882, 891 (Iowa 2014)). The

contacts must be sufficient such that the defendant may “ ‘reasonably

anticipate being haled into court’ in the forum state.”         Id. (quoting

Ostrem, 841 N.W.2d at 891). The civil defendant must act in a manner

to “purposefully avail[] [himself] of the privilege of conducting activities

within the forum State, thus invoking the benefits and protections of its
                                     14

laws.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475,

105 S. Ct. 2174, 2183, 85 L. Ed. 2d 528, 542 (1985)).

      By contrast, in criminal cases, personal jurisdiction—the exercise

of state power over the defendant—merely requires the physical presence

of the defendant and can be accomplished through the defendant’s arrest

and extradition to the forum. See State v. Casuso, 253 N.W.2d 919, 921

(Iowa 1977) (“Once the defendant was brought physically before the

court, the court obtained jurisdiction of his person irrespective of the

manner of his being presented before the court.”); 2 LaFave § 3.1(j), at 56

(noting that “[t]here is nothing in the Constitution that requires a court

to permit a guilty person rightfully convicted to escape justice because he

was brought to trial against his will” unless the “defendant’s presence is

acquired by ‘government conduct of a most shocking and outrageous

character’ ” (footnotes omitted) (first quoting Frisbie v. Collins, 342 U.S.
519, 522, 72 S. Ct. 509, 512, 96 L. Ed. 541, 545–46 (1952); then quoting

United States ex rel. Lujan v. Gengler, 510 F.2d 62, 65 (2d Cir. 1975))).

      The defendants rely on civil cases to argue Iowa lacks jurisdiction

to prosecute them.    Their reliance on civil jurisprudence is misplaced.

Most courts have held the minimum-contacts test for civil personal

jurisdiction does not apply to criminal prosecutions.               See, e.g.,

United States v. Perez-Oviedo, 281 F.3d 400, 403 (3d Cir. 2002)

(concluding personal jurisdiction decisions are “inapposite” to criminal

jurisdiction); Hageseth v. Super. Ct., 59 Cal. Rptr. 3d 385, 390 (Ct. App.

2007) (“Unlike civil actions, criminal proceedings cannot take place in

the absence of the defendant, because the confrontation clause of the

Sixth Amendment bars criminal default judgments.”); In re Vasquez, 705
N.E.2d 606,   609   (Mass.   1999)   (“The   jurisprudence   of    personal

jurisdiction has no bearing on the question whether a person may be
                                        15

brought to a State and tried there for crimes under that State’s laws.”);

State v. Luv Pharmacy, Inc., 388 A.2d 190, 193–94 (N.H. 1978) (rejecting

applicability of minimum-contacts test in criminal context); State v.

Taylor, 838 S.W.2d 895, 897 (Tex. App. 1992) (“A ‘minimum contacts’

analysis   is   not   applicable   to    establish   jurisdiction    in   criminal

prosecutions.”); State v. Amoroso, 975 P.2d 505, 508 (Utah Ct. App.

1999) (“The rule is well-settled that civil ‘minimum contacts’ analysis has

no place in determining whether a state may assert criminal personal

jurisdiction over a foreign defendant.”); Rios v. State, 733 P.2d 242, 244

(Wyo. 1987) (“[T]he concept of minimum contacts . . . has no application

to criminal cases.”); In re Najawicz, 52 V.I. 311, 334–35 (2009) (“It has

been consistently held, however, that [the] minimum contacts analysis is

inapposite in criminal cases.”).        But see United States v. Klimavicius-

Viloria, 144 F.3d 1249, 1257 (9th Cir. 1998) (applying a nexus

requirement for crimes on the high seas and concluding “[t]he nexus

requirement     ...   ensures   that    a    United States   court   will   assert

jurisdiction only over a defendant who ‘should reasonably anticipate

being haled into court’ in this country” (quoting World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 567, 62 L. Ed. 2d
490, 501 (1980))).

      Other differences between civil and criminal cases undermine the

usefulness of civil precedents in analyzing territorial jurisdiction.         See

Allan Erbsen, Impersonal Jurisdiction, 60 Emory L.J. 1, 36–37 (2010)

(comparing civil and criminal jurisdiction).           The State must prove

territorial jurisdiction beyond a reasonable doubt. State v. Serrato, 787
N.W.2d 462, 468 (Iowa 2010).            Challenges to territorial jurisdiction,

which go to the power of the court to hear the case, cannot be waived.

21 Am. Jur. 2d Criminal Law § 435 (2008).              By contrast, “personal
                                            16

jurisdiction may be established by waiver, consent, or estoppel.” Sioux

Pharm, 859 N.W.2d at 190. Moreover, most civil cases involve disputes

between private citizens, whereas in a criminal case, the prosecutor

represents the State and seeks to prove the defendant violated a criminal

law of the forum. 8 See Robert A. Leflar, Extrastate Enforcement of Penal

and Governmental Claims, 46 Harv. L. Rev. 193, 199 (1932). The concept

of territorial jurisdiction combines jurisdiction and choice of law, which

are separate issues in civil cases. See People v. Betts, 103 P.3d 883, 891

(Cal. 2005).       Personal jurisdiction over a civil defendant does not

necessarily dictate that the forum state’s substantive law will govern an

interstate dispute.       Gabe’s Constr. Co. v. United Capitol Ins. Co., 539
N.W.2d 144, 146 (Iowa 1995) (holding in civil cases, Iowa generally

applies the law of the forum with “the most significant relationship to the

transaction and the parties” (quoting Restatement (Second) of Conflict of

Laws § 188(1), at 575 (Am. Law Inst. 1971))). By contrast, the state will

always apply Iowa criminal law in prosecutions.                       See Wagner, 596
N.W.2d at 85 (defining territorial jurisdiction as the power “to create

criminal law, especially with respect to the permissible geographical

scope of penal legislation” (quoting 2 Wayne R. LaFave & Jerold H. Israel,

Criminal Procedure § 16.2(a), at 342 (1984))). “[M]ost states that would

assert jurisdiction in a case that required application of another state’s


       8There were significant historical practical problems prosecuting cases in which
the State had no interest, including
       (1) [t]he community’s direct responsibility for offenses committed within
       its borders . . . , and (2) the origin of the jury as a trial body, it being at
       first a group of men deciding cases on the basis of their own knowledge
       of the facts and the sense of the community in which the acts occurred,
       therefore necessarily drawn from that community.
Robert A. Leflar, Extrastate Enforcement of Penal and Governmental Claims, 46
Harv. L. Rev. 193, 198 (1932) (footnote omitted).
                                           17

civil law would decline jurisdiction in a case that required it to enforce

the penal law of another state.” Model Penal Code and Commentaries

§ 1.03 cmt. 1, at 36 (Am. Law Inst. rev. ed. 1985) [hereinafter Model

Penal Code] (footnotes omitted).            Accordingly, our civil jurisprudence

provides relatively little guidance to the determination of territorial

jurisdiction in this criminal proceeding.

       Courts have recognized constitutional restraints on state territorial

jurisdiction.      See Liggins, 524 N.W.2d at 184 (citing the Sixth

Amendment of the United States Constitution and article V, section 6 of

the Iowa Constitution, which require prosecution in the district where

the crime occurred); Sumulikoski, 110 A.3d at 866 (“The extraterritorial

application of state criminal law is subject to due process analysis. The

essential inquiry . . . is what ‘fundamental fairness’ requires.” (Citations

omitted.)). We focus now on the defendants’ constitutional challenges to

jurisdiction.

       B. Whether the Exercise of Territorial Jurisdiction over These

Defendants is Unconstitutional. The defendants argue the exercise of

territorial jurisdiction would violate their Sixth Amendment right to a

jury trial where the crime occurred, as well as their rights under article
V, section 6 of the Iowa Constitution, which provides Iowa district courts

with jurisdiction for “criminal matters arising in their respective

districts.”   They also assert such an exercise would violate their due

process rights under the Fourteenth Amendment. 9                       The defendants

       9In  her appellate brief, Thomas argues the due process clause in article I,
section 9 of the Iowa Constitution provides greater limitations on territorial jurisdiction
than the Fourteenth Amendment. No defendant raised the Iowa due process provision
in district court. Thomas’s motion to dismiss did not mention due process, and it
rather relied on the Vicinage Clause. Accordingly, she failed to preserve any claim
under the Iowa due process provision. See State v. Prusha, 874 N.W.2d 627, 631 (Iowa
2016).
                                           18

contend they are not subject to territorial jurisdiction because they never

set foot in Iowa (before their extradition); the alleged crimes were

committed in Illinois and Wisconsin, not Iowa; the only victim is a

Wisconsin insurer that paid claims from its Wisconsin bank account;

and they had no knowledge the insurer’s employees with whom they

dealt by phone were in Davenport.               We conclude their constitutional

challenges fail. We address the constitutional provisions separately.

       1. Vicinage. In Liggins, we concluded that common law limitations

on state territorial jurisdiction are “preserved to some degree by the

United States and Iowa Constitutions.” 524 N.W.2d at 184. We noted,

“The Sixth Amendment . . . provides the right to trial in ‘the state and

district wherein the crime shall have been committed.’ ” Id. (quoting U.S.

Const. amend. VI). This is known as the Vicinage Clause. See 1 LaFave

§ 2.6(b), at 834. 10 Article V, section 6 of the Iowa Constitution in turn

provides district courts with jurisdiction over “civil and criminal matters

arising in their respective districts.” Liggins, 524 N.W.2d at 184 (quoting

Iowa Const. art. V, § 6).        “The provision for trial in the vicinity of the

crime is a safeguard against the unfairness and hardship involved when

an accused is prosecuted in a remote place.” United States v. Cores, 356
U.S. 405, 407, 78 S. Ct. 875, 877, 2 L. Ed. 2d 873, 876 (1958). In United

States v. Cabrales, the United States Supreme Court noted, “Proper

venue in criminal proceedings was a matter of concern to the Nation’s

founders. Their complaints against the King of Great Britain, listed in

the Declaration of Independence, included his transportation of colonists


       10LaFave    emphasizes that the role of the Vicinage Clause “has not been critical”
to the analysis of territorial jurisdiction because the relevant jurisdictional statutes
“limit their jurisdiction to crimes that were ‘committed’ within the state, as measured by
conduct or consequences occurring within the State.” 1 LaFave § 2.6(b), at 837.
                                    19

‘beyond [the] Seas to be tried.’ ” 524 U.S. 1, 6, 118 S. Ct. 1772, 1775,

141 L. Ed. 2d 1, 7 (1998) (footnote omitted) (quoting The Declaration of

Independence para. 21 (U.S. 1776)). That is a far cry from prosecuting

these defendants from neighboring states in Scott County, which is less

than 200 miles from where they staged the fake accident.

      The Sixth Amendment does not defeat territorial jurisdiction here.

The State can show that these crimes occurred in part in Iowa based on

the defendants’ phone calls with the insurer’s Davenport employee,

deceiving him into authorizing payment of false insurance claims. It is

well-settled that when a crime is committed in multiple states, it can be

prosecuted in each state under the Sixth Amendment.              See, e.g.,

United States v. Rodriguez-Moreno, 526 U.S. 275, 281, 119 S. Ct. 1239,

1244, 143 L. Ed. 2d 388, 395 (1999) (“[W]here a crime consists of distinct

parts which have different localities the whole may be tried where any

part can be proved to have been done.” (quoting United States v.

Lombardo, 241 U.S. 73, 77, 36 S. Ct. 508, 510, 60 L. Ed. 897, 898

(1916))); United States v. Root, 585 F.3d 145, 156 (3d Cir. 2009) (rejecting

a Sixth Amendment challenge and noting that “Congress has the power

to lay out the elements of a crime to permit prosecution in one or any of

the districts in which the crucial elements are performed” (emphasis

added)); United States v. Ramirez, 420 F.3d 134, 139 (2d Cir. 2005)

(holding under Sixth Amendment that “venue is properly laid in any of

the districts where an essential conduct element of the crime took place”)

(emphasis added); State v. Ross, 646 A.2d 1318, 1333 (Conn. 1994) (“[A]

person who commits a crime partly in one state and partly in another

state may be tried in either state under the sixth amendment of the

United States Constitution.” (quoting Lane v. State, 388 So. 2d 1022,

1028 (Fla. 1980))); see also State v. Willoughby, 892 P.2d 1319, 1332
                                       20

(Ariz. 1995) (en banc) (“A defendant who commits only part of an offense

in Arizona cannot invoke the vicinage clause as a shield from prosecution

in Arizona.”); 4 LaFave § 16.1(e), at 803 (noting that a prosecution can

constitutionally be brought in multiple districts if “the offense was

committed in part in each of the designated venues” and legislation

provides for multiple venues).         The defendants do not argue for a

different standard under article V, section 6 of the Iowa Constitution.

Accordingly, we apply the same standard as the Sixth Amendment and

reach the same conclusion to reject the defendants’ vicinage challenge.

See State v. DeWitt, 811 N.W.2d 460, 467–68 (Iowa 2012).

      2. Due Process. We agree with the New Jersey Supreme Court that

“[t]he extraterritorial application of state criminal law is subject to due

process analysis” under the Fourteenth Amendment. Sumulikoski, 110
A.3d at 866; see also People v. Gayheart, 776 N.W.2d 330, 344–45 (Mich.

Ct. App. 2009) (“The application of Michigan’s first-degree murder statute

to defendant’s conduct fully comported with the constitutional guarantee

of due process.”); State v. Randle, 647 N.W.2d 324, 329 n.4 (Wis. Ct.

App. 2002) (“Territorial jurisdiction is part of the due process restrictions

on the power of a court to exercise its jurisdiction over a given

individual . . . .”); Model Penal Code, § 1.03 explanatory note, at 35, 10A

U.L.A. 26 (2001) (“[T]he Code proposes broad jurisdictional bases, within

the limits of due process.”); 4 LaFave § 16.4(c) & n.107, at 932 (noting

that territorial jurisdiction “legislation adheres to the territorial principle,

[so] it is held not to violate due process”). We must determine whether

the   State’s   exercise   of   jurisdiction   over   the   defendants   offends

“fundamental fairness.” Sumulikoski, 110 A.3d at 866 (citing Lassiter v.

Dep’t of Soc. Servs., 452 U.S. 18, 24–25, 101 S. Ct. 2153, 2158, 68
L. Ed. 2d 640, 648 (1981)); see also Model Penal Code § 1.03 cmt. 1, at
                                            21

40 (“[A] state should have jurisdiction over those whose conduct affects

persons in the state or an interest of the state, provided that it is not

unjust under the circumstances to subject the defendant to the laws of

the state.”).

       The      defendants’      reliance        on   civil   personal   jurisdiction

jurisprudence is misplaced. As explained above, the minimum-contacts

test   is    inapplicable   to    territorial     jurisdiction.    The   defendants

alternatively urge us to adopt a nexus test followed by the United States

Court of Appeals for the Ninth Circuit. See United States v. Zakharov,

468 F.3d 1171, 1177 (9th Cir. 2006) (“Nexus is a constitutional

requirement analogous to ‘minimum contacts’ in personal jurisdiction

analysis.” (citing Klimavicius-Viloria, 144 F.3d at 1257)). The nexus test

was adopted for federal prosecution of international defendants in foreign

vessels captured on the high seas outside of U.S. territorial waters. Id.

It requires a sufficient connection between the United States and the

defendant’s activities. Id. “Nexus may be established by a showing that

‘an attempted transaction is aimed at causing criminal acts within the

United States’ or that ‘the plan for shipping the [contraband] was likely

to have effects in the United States.’ ”                 Id. at 1177–78 (quoting

United States v. Medjuck, 156 F.3d 916, 919 (9th Cir. 1998)). The federal

circuits are divided on whether to require such a nexus or rather simply

determine whether the extraterritorial prosecution is fundamentally

unfair.     See United States v. Campbell, 798 F. Supp. 2d 293, 306–07

(D.D.C. 2011) (reviewing circuit split). Assuming without deciding that a

nexus test applies to state territorial jurisdiction, we conclude the test is

satisfied here. As we explain below, the defendants’ phone calls with the

insurer’s Davenport employees constitute conduct in Iowa that produced
                                       22

effects here—fraudulently inducing a Davenport employee to authorize

payments of false insurance claims.

      The    defendants      contend   that   due   process    precludes   their

prosecution in Iowa because they “did not know or have reason to know

[their] conduct was in any way affecting Iowa or implicating Iowa.”

Specifically, the defendants, relying on inapposite civil jurisdiction cases,

argue they were unaware the insurer’s employees with whom they spoke

were located in Davenport. We do not believe their ignorance of that fact

excuses the defendants from prosecution here. As the court of appeals

aptly observed, “the defendants knew or should have known they were

committing a crime . . . in a state, although they may not have known

which state.”

      Due process for purposes of territorial jurisdiction is generally

satisfied when the defendant is on notice he or she may be prosecuted

“somewhere.” See, e.g., United States v. Brehm, 691 F.3d 547, 554 (4th

Cir. 2012) (“Fair warning does not require that the defendants

understand that they could be subject to criminal prosecution in the

United States so long as they would reasonably understand that their

conduct     was   criminal    and   would     subject   them   to   prosecution

somewhere.” (quoting United States v. Al Kassar, 660 F.3d 108, 119 (2d

Cir. 2011)); United States v. Bocachica, 57 F. Supp. 3d 630, 635 (E.D. Va.

2014) (holding prosecution was not inherently unfair “because the

defendant committed the type of crime for which it was reasonable to

expect he would be prosecuted ‘somewhere’ for his clearly illegal

conduct”). In United States v. Ali, the federal court of appeals observed,

      What appears to be the animating principle governing the
      due process limits of extraterritorial jurisdiction is the idea
      that “no man shall be held criminally responsible for conduct
      which he could not reasonably understand to be proscribed.”
                                       23
      The “ultimate question” is whether “application of the statute
      to the defendant [would] be arbitrary or fundamentally
      unfair.”

718 F.3d 929, 944 (D.C. Cir. 2013) (alteration in original) (citations

omitted) (first quoting Bouie v. City of Columbia, 378 U.S. 347, 351, 84
S. Ct. 1697, 1701, 12 L. Ed. 2d 894, 898 (1964); then quoting

United States v. Juda, 46 F.3d 961, 967 (9th Cir. 1995)).        We are not

dealing with prosecution in Iowa for regulatory transgressions based on

conduct that is arguably legal in the defendants’ home states. To the

contrary, the minutes of testimony describe clearly fraudulent conduct

that the defendants knew or should have known was illegal in any state,

and they knew or should have known they could be prosecuted in the

state where the insurer’s employees whom they intentionally deceived

were located.     That is, the defendants engaged in “acts that are

malum in se      (wrong     in      themselves)   [rather   than]     merely

malum prohibitum (wrong because prohibited).” See State v. Azneer, 526
N.W.2d 298, 299 (Iowa 1995) (contrasting “statutes that criminalize

conduct that is inherently wrong” with “statutes that criminalize conduct

that, although not inherently wrong, the legislature wishes to outlaw for

some other reason”).      Accordingly, we determine Iowa’s exercise of

territorial jurisdiction is neither arbitrary nor fundamentally unfair.

      In United States v. Gonzalez, the United States Court of Appeals for

the Eleventh Circuit rejected an analogous due process challenge to

federal territorial jurisdiction.    776 F.2d 931, 938 (11th Cir. 1985).

Gonzalez argued his prosecution violated due process because the

statute only applied in “customs enforcement areas” and the defendant–

seaman would not know when the vessel was in that part of the sea. Id.

In rejecting that challenge, the Gonzalez court concluded that persons

“embarking on voyages with holds laden with illicit narcotics” assumed
                                     24

the risk of detection and prosecution.       Id. at 940–41.    Similarly, we

conclude that persons engaged in multistate insurance fraud assume the

risk of prosecution wherever those they deceive are located. A contrary

holding would impede the State’s ability to prosecute and deter

multistate insurance fraud schemes perpetrated on persons in Iowa. The

defendants’ due process challenge to territorial jurisdiction fails.

      C. Whether the Exercise of Territorial Jurisdiction over These

Defendants Complies with the Criminal Jurisdiction Statute.              We

next address whether the defendants’ conduct falls under Iowa’s criminal

jurisdiction statute.   The defendants’ crimes were multistate in scope.

The defendants staged an automobile accident in Chicago, provided false

information on repair estimates in Wisconsin and Illinois, and through

phone calls from those states deceived the Wisconsin insurer’s employee

in Davenport, Iowa, to authorize payment on false claims from the

insurer’s Wisconsin bank account. We must decide whether they can be

prosecuted here under Iowa Code section 803.1 despite their ignorance

of the claim adjuster’s Iowa location.

      In Liggins, we noted that section 803.1 expands criminal territorial

jurisdiction beyond the reach of the common law. 524 N.W.2d at 184.

Entitled “State criminal jurisdiction,” section 803.1 expressly extends

territorial jurisdiction to prosecute crimes that occur only partly within

our state’s borders.    Iowa Code § 803.1; Serrato, 787 N.W.2d at 468.

Section 803.1 is patterned after the Model Penal Code.         Wagner, 596
N.W.2d at 86; see Model Penal Code § 1.03, at 33–34, 10A U.L.A. 25–26.

Section 803.1 provides,

             1. A person is subject to prosecution in this state for
      an offense which the person commits within or outside this
      state, by the person’s own conduct or that of another for
      which the person is legally accountable, if:
                                   25
            a. The offense is committed either wholly or partly
      within this state.
             ....
            2. An offense may be committed partly within this
      state if conduct which is an element of the offense, or a
      result which constitutes an element of the offense, occurs
      within this state.

Iowa Code § 803.1.

      By its terms, this statute allows territorial jurisdiction if either

“conduct” or a “result” constituting an element of the crime occurs within

Iowa. Id. Therefore, we first examine whether the defendants committed

at least one element of each crime charged by making false statements

over the phone from neighboring states to the insurer’s employee located

in Davenport, Iowa. These statements induced the employee to authorize

payment from the insurer’s Wisconsin bank account.          We will then

examine whether the statements occurred “within this state.” Id.

      1. Whether the State can establish an element of each crime

charged occurred in Iowa. For purposes of this appeal, we presume the

allegations in the trial information and minutes of testimony are true.

State v. Finders, 743 N.W.2d 546, 548 (Iowa 2008). The State charged

the defendants with committing five different crimes.           The trial

information states the defendants “staged fake automobile accidents and

made claims for financial reimbursement from insurance companies,”

including claims to the Sentry representative in Davenport. The Sentry

employee, Perren, authorized payment of “approximately $6,805.00 being

paid out on a false insurance claim.” Payment was authorized for each

defendant.   On appeal, the State argues the defendants’ fake claims

submitted to the Davenport office satisfy an element of each crime

charged.   We conclude the State’s allegations constitute an element of

four out of the five crimes charged. We address each crime separately.
                                             26

       Count 1 of the trial information charged each defendant with

ongoing criminal conduct under Iowa Code sections 706A.1, 706A.2,

706A.4, 703.1, and 703.2. One element the State is required to prove is

an “act . . . committed for financial gain on a continuing basis, that is

punishable as an indictable offense under the laws of the state in which

it occurred and under the laws of this state.” 11 Iowa Code § 706A.1(5)

(defining “specified unlawful activities”); id. § 706A.2(4) (criminalizing

specified unlawful activity”).         The defendants’ fraudulent statements to

Perren in Iowa satisfied this element of ongoing criminal conduct.

       Count 2 charged each defendant with theft by deception under

Iowa Code sections 714.1, 714.2, 702.9, 703.1, and 703.2. This charge

required the State to prove each defendant “[c]reat[ed] or confirm[ed]

another’s belief or impression as to the existence or nonexistence of a

fact or condition which is false and which the actor does not believe to be

true.” Id. § 702.9(1) (defining deception); see id. § 714.1(3) (defining theft

by deception); see also State v. Williams, 674 N.W.2d 69, 72–73 (Iowa

2004) (describing that element of theft by deception).                   The defendants’

statements made by phone to Perren in Iowa gave the Sentry employee

the false impression that a real accident occurred. Perren acted on his


       11Making     false insurance claims is an indictable offense in Iowa, Wisconsin, and
Illinois. 720 Ill. Comp. Stat. 5/17-10.5(a)(1) (2011) (“A person commits insurance fraud
when he or she knowingly . . . attempts to obtain . . . by deception, control over the
property of an insurance company . . . by the making of a false claim . . . on any policy
of insurance issued by an insurance company . . . .”); Iowa Code § 507E.3(2)(a) (“A
person commits a class ‘D’ felony if the person, with the intent to defraud an
insurer, . . . [p]resents . . . any . . . oral statement . . . as part of, or in support of, a
claim for payment . . . pursuant to an insurance policy, knowing that such . . .
statement contains any false information concerning a material fact.”); Wis. Stat.
§ 943.395(1)(a) (2011) (“Whoever, knowing it to be false or fraudulent, does any of the
following may be penalized[:] . . . [p]resents or causes to be presented a false or
fraudulent claim, or any proof in support of such claim, to be paid under any contract
or certificate of insurance . . . .”).
                                      27

false impressions in Davenport by authorizing payment to each

defendant. This satisfied an element of the crime of theft by deception.

      Count 3 charged each defendant with conspiracy under Iowa Code

sections 706.1, 706.3, 703.1, and 703.2. A conspiracy requires “an overt

act evidencing a design to accomplish the purpose” of the offense. Iowa

Code § 706.1(3); see State v. Corsi, 686 N.W.2d 215, 218–19 (Iowa 2004)

(listing elements of conspiracy). Here, the overt acts are the defendants’

false statements made to Sentry’s employees that facilitated the

defendants’ commission of theft by deception, fraudulent submissions,

and ongoing criminal conduct.         Perren heard the defendants’ false

statements (their overt acts—an element of conspiracy) in Davenport.

      Count 5 charged each defendant with fraudulent submissions

under Iowa Code sections 507E.2, 703.1, and 703.2. An element of this

crime is a materially false oral statement made in support of an

insurance claim.    See Iowa Code § 507E.3(2)(a) (“A person commits a

class ‘D’ felony if the person, with the intent to defraud an insurer, . . .

[p]resents . . . any . . . oral statement . . . as part of, or in support of, a

claim for payment . . . pursuant to an insurance policy, knowing that

such . . . statement contains any false information concerning a material

fact.”). The defendants made oral statements that they knew were false

by phone to Perren in Davenport, which satisfies that element of the

crime.

      Count 4 charged each defendant with fraudulent practices under

Iowa Code sections 714.8(3) and (10), 714.10, 703.1, and 703.2.

However, the minutes are insufficient to show the defendants committed

any element of that crime in Iowa. A fraudulent practice requires proof

the defendant “tender[ed] a false certification under penalty of perjury,

false affidavit, or false certificate . . . in support of a claim for
                                     28

compensation.” Id. § 714.8(3). There is no reference in the minutes of

testimony to any affidavit or certification under penalty of perjury or any

written, signed certificate that defendants submitted to the Davenport

office. Accordingly, territorial jurisdiction for prosecution of Count 4 is

lacking.

      In sum, the information and minutes demonstrate that the

defendants’ fraudulent statements made via telephone to Sentry’s

employee satisfy at least one element of Counts 1, 2, 3, and 5.        We

therefore proceed to determine whether those statements or the results of

those statements occurred within this state as contemplated by Iowa

Code section 803.1.    However, the information and minutes assert no

facts to support the charge in Count 4. The district court’s dismissal of

that charge was proper.

      2. Whether the defendants’ telephone calls from their locations in

other states to the Davenport adjuster who authorized payment constitute

conduct or results within this state. We next decide whether defendants’

phone calls from outside Iowa with Sentry’s decision-maker in Davenport

that induced payment of false claims constitute conduct or a result that

“occurs within this state” under section 803.1. A clear majority of courts

in other jurisdictions have held that a defendant’s phone call from

outside the forum state with a victim or accomplice in the forum

supports territorial jurisdiction.    We begin by analyzing our own

precedent and then review authorities from other jurisdictions.

      We first interpreted section 803.1 in Liggins.    The State of Iowa

charged Stanley Liggins with crimes related to the abduction and death

of Jennifer Lewis, age nine. 524 N.W.2d at 183.      The victim lived in

Rock Island, Illinois, with her mother and stepfather. Id. The child was

last seen alive buying gum at Mack’s Liquor Store in that city around
                                     29

6:30 p.m. on September 17, 1990. Id. Her charred body was found at 9

p.m. the same evening on an elementary school lot in Davenport, Scott

County, Iowa, across the Mississippi River from Rock Island.          Id.   A

medical examination revealed that she had been sexually abused before

being strangled to death. Id. Her body was set afire after she was killed.

Id. Liggins was charged with murder in the first degree, willful injury,

sexual abuse in the first degree, kidnapping in the first degree, and

arson. Id. The district court denied his motion to dismiss the charges

for lack of territorial jurisdiction. Id. at 183–84. He was convicted on

every charge except arson. Id. at 184.

      On appeal, we concluded the State had jurisdiction to prosecute

Liggins for murder, but not the other crimes. Id. at 185–86. We applied

Iowa Code section 803.1(2), which provides: “If the body of a murder

victim is found within the state, the death is presumed to have occurred

within the state.” Id. at 184. We concluded section 803.1(2) creates a

“permissive, or rebuttable, presumption of state jurisdiction.” Id. at 185.

      In a homicide, if the body is discovered and it is not known
      where the death occurred, the rebuttable presumption or
      inference is necessary. It is rational to infer from proof of the
      location of the body that the homicide was committed within
      the state in which the body was found.

Id. However, we concluded the rebuttable presumption only applied to

the murder charge because there was no statutory language to extend

that presumption to the other charges.       Id. at 185–86.     Without any

additional evidence linking the other crimes to the state, we held those

convictions had to be dismissed for lack of jurisdiction. Id.

      In State v. Hustead, the court of appeals applied section 803.1 to

affirm the conviction of a Missouri resident for aiding and abetting thefts

committed in Iowa.    538 N.W.2d 867, 869, 871 (Iowa Ct. App. 1995).
                                    30

Hustead, through phone calls, encouraged two Iowans to burglarize

businesses in Iowa and deliver the stolen property to him in Missouri.

Id. at 869.   The Hustead court noted section 803.1 “allow[s] . . . Iowa

courts to assume jurisdiction when any element of the crime is

committed within the borders of the state.”      Id. at 871.   Because the

burglaries were committed by Hustead’s accomplices in Iowa, the court of

appeals concluded Iowa court had territorial jurisdiction even though the

Missouri defendant had never set foot in our state. Id. The court relied

on oft-cited federal precedent to conclude, “Actions which occur outside a

state, but are intended to and do produce detrimental effects within the

state, justify a state in punishing the cause of the harm.”      Id. at 871

(citing Strassheim, 221 U.S. at 285, 31 S. Ct. at 560, 55 L. Ed. at 738)).

      Our subsequent cases applying section 803.1 focused on an

element-by-element analysis of the crimes.      In Wagner, the defendant

being transported to New Mexico from an Iowa prison escaped while in

Texas. 596 N.W.2d at 85. We noted the three elements of escape: “(1)

the defendant is ‘[a] person convicted of a felony’; (2) who ‘intentionally

escapes’; (3) ‘from the custody of any public officer or employee to whom

the person has been entrusted.’ ” Id. at 86 (quoting Iowa Code § 719.4(1)

(1995)). We observed the first element of escape describes a status, not

“conduct” as required under section 803.1(2). Id. Because the defendant

escaped from custody in Texas, not Iowa, we held there was no conduct

in Iowa as required for jurisdiction under section 803.1. Id. at 89. Four

of nine justices dissented, noting the prisoner’s escape “was clearly more
                                          31

an affront to Iowa authority than to Texas authority.” Id. at 89 (Harris,

J., dissenting). 12

       In Serrato, we affirmed a conviction for murder and nonconsensual

termination of a pregnancy when the defendant was seen fighting with

the victim in Iowa shortly before her death. 787 N.W.2d at 467–68. Her

body was found in Illinois.         Id. at 467.     We reiterated that territorial

jurisdiction “is an essential element of every crime” and stated that “the

Due Process Clause of the Fourteenth Amendment of the United States

Constitution requires the State to prove it beyond a reasonable doubt.”

Id. at 468. We noted that “[a] constituent element of a criminal offense

may be either an actus reus element or a mens rea element.” Id. (quoting

State v. Anderson, 695 N.W.2d 731, 747 (Wis. 2005)). We concluded that

“taken as a whole, the circumstantial evidence . . . provide[d] substantial

evidence to support an inference that Serrato engaged in conduct which

manifested malice aforethought to kill [the victim] and terminate the

pregnancy while in the State of Iowa.” Id. at 471.

       In the case now before us, the court of appeals, relying on

decisions      from   other   jurisdictions,    concluded      that   “a   telephone

conversation may constitute conduct within the state even where the

defendants (while located out of state) do not have actual knowledge the

other speaker is located in Iowa.” We agree. We conclude that section

803.1 provides jurisdiction when conduct or a result that is an element

of the offense occurs in Iowa despite the defendants’ ignorance of the

physical location of the person being deceived.                 We hold that the

       12The  dissent relied on the Interstate Corrections Compact. Iowa Code ch. 913
(1995). The year after the Wagner decision, the legislature amended the Code to allow
prosecution in Iowa of offenders who escape from custody in another state while serving
a sentence on an Iowa conviction. 2000 Iowa Acts ch. 1037, § 2 (codified at Iowa Code
§ 719.4(5) (2001)).
                                    32

defendants’ phone calls to a nonresident victim’s employee in Iowa that

deceived him into authorizing payment of a false claim constitute

conduct or a result that occurs in Iowa even if the victim’s payment is

sent from another state.

      We likewise find support for our conclusion in the jurisprudence of

other jurisdictions. The majority of decisions from other states applying

equivalent statutes uphold criminal territorial jurisdiction based on an

out-of-state defendant’s telephonic communications with a victim or

accomplice in the forum. See, e.g., Powell v. State, 246 S.W.3d 891, 892–

94 (Ark. Ct. App. 2007) (concluding “the State can show that the conduct

or result that is an element of the offense occurred within Arkansas”

when the defendant in Georgia by phone and email “actively deceived

[the Arkansas victim] into sending him money”); Black v. State, 819
So. 2d 208, 211–12 (Fla. Dist. Ct. App. 2002) (affirming territorial

jurisdiction to prosecute felony securities fraud based on defendant’s

phone calls and faxes into Florida from another jurisdiction); State v.

Meyers, 825 P.2d 1062, 1064–65 (Haw. 1992) (“We hold that for

purposes   of   establishing   criminal   jurisdiction,   a   telephone   call

constitutes conduct in the jurisdiction in which the call is received.”);

State v. Woolverton, 159 P.3d 985, 991–93 (Kan. 2007) (“Although [the

defendant] spoke the threat [into his phone] in Missouri, [the victim]

perceived the threat at her home in . . . Kansas. Thus, an act comprising

a[n] . . . element of criminal threat was committed in Kansas.”); Sykes v.

State, 578 N.W.2d 807, 812 (Minn. Ct. App. 1998) (holding that because

the defendant’s threats made by phone from England were received by

victims in Minnesota, “ ‘some part of the charged offense’ was committed

within Minnesota”); State v. Santana, No. WM–14–002, 2015 WL 628344,

at *3–4 (Ohio Ct. App. Feb. 13, 2015) (holding Texas defendant
                                   33

committed felony in Ohio through phone calls with Ohio accomplice to

sell marijuana in Texas for delivery to Ohio); Commonwealth v. Vergilio,

103 A.3d 831, 832–34 (Pa. Super. Ct. 2014) (holding criminal jurisdiction

existed based on out-of-state defendant’s threatening phone calls to in-

state victim); Shappley v. State, 520 S.W.2d 766, 768 (Tex. App. 1974)

(holding the state had jurisdiction to prosecute defendant for offering to

sell unregistered securities by phone from Arizona to a prospective buyer

in Texas because criminal liability attached when the offer was made);

Carrillo v. State, No. 08–04–0018–CR, 2005 WL 1992521, at *1–2 (Tex.

App. Aug. 18, 2005) (holding jurisdiction existed to prosecute threat

made by phone from out of state but received in state because the

“communication occurs both at the location of the caller and the

recipient” (citing Haigood v. State, 814 S.W.2d 262, 263 (Tex. App.

1991)); Hopkinson v. State, 632 P.2d 79, 100 (Wyo. 1981) (holding

Wyoming had jurisdiction to prosecute an accessory to murder based on

his phone calls from California to accomplices in Wyoming “just as surely

as though the [defendant] was standing on Wyoming soil when he

communicated his requests . . . [because t]he telephone transmitted his

presence into this jurisdiction where he could manipulate and play his

local pawns”). Based on these authorities, we conclude these defendants

may be prosecuted in Iowa because they deceived Sentry’s Iowa employee

through phone calls from neighboring states.

      However, the defendants argue this case presents a dispositive

distinction. The foregoing decisions involved a victim in the forum state

or a crime committed by accomplices in the forum, as well as a

defendant who knew he or she was communicating with someone in the

forum.   Here, the victim is a Wisconsin insurance company, and the

defendants did not know the investigators with whom they spoke by
                                          34

phone were located in Iowa.          For those reasons, the defendants argue

they are beyond the reach of Iowa’s criminal jurisdiction statute.                   We

disagree. Section 803.1 is satisfied when conduct or a result that is an

element of the crime occurs in Iowa; the statute does not require a victim

here. Nor does section 803.1 require proof the defendant knew his or her

criminal communications were with a person in Iowa rather than another

location.

      Federal courts have confronted the same issue—determining where

a crime occurred—when adjudicating venue challenges under statutory

language similar to Iowa Code section 803.1.                   These federal decisions

involving multidistrict crimes are instructive because the federal

government must prosecute “in a district where the offense was

committed.” Fed. R. Crim. P. 18. Continuing offenses that span multiple

venues may be prosecuted “in any district in which such offense was

begun, continued, or completed.” 18 U.S.C. § 3237(a). Compare id., with

Iowa Code § 803.1(1)(a) (extending territorial jurisdiction to prosecute

offenses    “committed     either     wholly      or    partly   within   this   state”).

“Determining where an offense was committed, however, has often been

a sticky question.” United States v. Angotti, 105 F.3d 539, 542 (9th Cir.

1997).

      In Angotti, the United States Court of Appeals for the Ninth Circuit

squarely rejected a similar lack-of-knowledge argument in upholding

venue in a prosecution for false statements despite the defendant’s

ignorance of the location of the bank’s decision-maker he deceived. Id. at

543–44.       Antonio Angotti was charged with multiple financial crimes

arising from false statements made on a loan application submitted to a

federally     insured   lending     institution    in    the     Northern District    of

California.     Id. at 540–41.      His application was forwarded to a bank
                                         35

official in the head office in the Central District who approved the loan,

relying on Angotti’s false statements. Id. at 542.          Angotti argued that

venue was only proper in the Northern District because the record was

insufficient to prove he knew his application would be acted upon in the

Central District. Id. at 543.

        The Ninth Circuit majority disagreed and held venue was proper in

the forum “where the false statement is ultimately received for final

decisionmaking.”       Id. at 542.   Thus, the Ninth Circuit determined his

crime was committed in part in the venue where the decision-maker was

located. See id. (“We conclude that venue was therefore proper in the

Central District, where the communication reached the audience whom it

was intended to influence, even though some of the criminal conduct

occurred    in   the    Northern     District,   where   the    statements    were

submitted.”).    The Ninth Circuit concluded, “Angotti’s statement was

made for the purpose of influencing the bank official who had the power

to approve his loan. It is irrelevant whether Angotti subjectively knew

the identity or location of that official . . . .”    Id. at 543.     Similarly, we

conclude it is irrelevant whether the defendants in this case knew the

insurer’s employee Perren was in Iowa; what matters is that the

defendants sought to deceive him into authorizing payment of their false

insurance     claims.       Because      Perren      received   the    defendants’

communications in Davenport, their offenses were committed partly in

Iowa.

        The defendants rely on several criminal cases that declined to

exercise territorial jurisdiction when the nonresident defendant spoke by

phone with a person in the forum state.                  Duncan v. Super. Ct.,

No. D055977, 2010 WL 740272, at *9–12 (Cal. Ct. App. Mar. 4, 2010)

(holding California lacked territorial jurisdiction to prosecute Arizona
                                     36

resident who telephoned California resident to arrange sex crimes in

Phoenix); State v. Palermo, 579 P.2d 718, 719–20 (Kan. 1978) (holding

Kansas lacked jurisdiction to prosecute drug dealer who refused to enter

Kansas but agreed to sell drugs in Missouri to buyers from Kansas

without knowledge the drugs would be resold in Kansas); State v. Dudley,

614 S.E.2d 623, 625–26 (S.C. 2005) (holding South Carolina lacked

jurisdiction to prosecute a Georgia resident who received phone calls

from informant in South Carolina to arrange drug deal in Georgia).

These cases noted the lack of proof the defendant intended to produce a

“detrimental effect” within the forum state. Duncan, 2010 WL 740272, at

*11 (“Thus, there is no evidence that Duncan ‘intended to produce and

produced detrimental effects within [California],’ that he assisted a

person to ‘commit a crime within this state[,]’ or that a crime was

committed in California through ‘means proceeding directly from

[Duncan].’ ” (first and third alterations in original) (citations omitted)

(first quoting Hageseth, 59 Cal. Rptr. 3d at 401; then quoting Cal. Pen.

Code §§ 27(a)(3), 778b (2008); and then quoting Cal. Pen. Code § 778));

Palermo, 579 P.2d at 720 (“[A] state does not have jurisdiction over an

individual for a crime committed within that state when he was located

outside the state, did not intend to commit a crime within the state, and

could not reasonably foresee that his act would cause, aid or abet in the

commission of a crime within that state.”); Dudley, 614 S.E.2d at 626

(“While a defendant need not be physically present in the State in order

to commit a criminal offense here, the State’s extraterritorial jurisdiction

extends only to those who have performed acts ‘intended to produce and

producing   detrimental    effects   within’   our   boundaries.”   (quoting

Strassheim, 221 U.S. at 285, 31 S. Ct. at 560, 55 L. Ed. at 738)).

However, these decisions are distinguishable.        Here, the defendants
                                   37

intended to induce the insurer’s employee to pay false claims—a

detrimental effect that occurs wherever that decision-maker is located.

      In People v. Baker, an Illinois appellate court held Illinois had

territorial jurisdiction to prosecute an Ohio resident who made

threatening phone calls to a victim in Illinois. 643 N.E.2d 286, 287 (Ill.

App. Ct. 1994). The Baker court concluded “that the defendant’s conduct

occurred entirely in the State of Ohio.”    Id.   The court nevertheless

upheld jurisdiction because “the alleged result of that conduct was

harassment in Illinois. Thus, for jurisdictional purposes, the offense was

committed partly in Illinois.” Id. Baker supports prosecution of these

defendants in Iowa because the result of their phone calls was the

authorization by the Davenport employee to pay the false claims.

      The defendants also rely in part on decisions from other states that

decline to exercise civil personal jurisdiction based on the nonresident

defendant’s phone calls into the forum. See, e.g., Margoles v. Johns, 483
F.2d 1212, 1213, 1217–21 (D.C. Cir. 1973) (concluding the District of

Columbia lacked personal jurisdiction over a nonresident defendant who

phoned an Illinois congressman at his Washington, D.C. office to slander

a Wisconsin physician); Mimm v. Vanguard Dealer Servs., LLC, No. 11–

736 GMS, 2012 WL 4963315, at *3–4 (D. Del. 2012) (holding Delaware

lacked personal jurisdiction over a nonresident defendant who phoned a

Delaware defendant from New Jersey to induce a breach of contract). As

we explained above, these civil personal jurisdiction decisions are

inapposite to our analysis of territorial jurisdiction for this criminal

prosecution.

      The defendants argue, and the district court found, there was no

victim or detrimental effect in Iowa because Sentry is a Wisconsin

insurance company that paid the false claims from its Wisconsin bank
                                    38

account.   The State argues, and the court of appeals concluded, that

there was both a result and detrimental effect in Iowa. We conclude the

defendants’ false statements, by inducing Sentry’s Davenport employee

to authorize payments, had a detrimental effect in Iowa constituting a

“result” that is an element of the crimes charged for purposes of section

803.1.   See Powell, 246 S.W.3d at 892–94 (concluding “the State can

show that the . . . result that is an element of the offense occurred within

Arkansas” when the defendant in Georgia by phone and email “actively

deceived [the Arkansas victim] into sending him money”).                 Our

conclusion is supported by federal decisions upholding prosecution for

financial crimes in the forum where the corporate victim’s decision-

maker was deceived.      See Angotti, 105 F.3d at 543; United States v.

Candella, 487 F.2d 1223, 1228 (2d Cir. 1973).

      We acknowledge that for purposes of civil personal jurisdiction, we

generally consider financial harm to a corporation to occur in the state

where it is headquartered or incorporated. Sioux Pharm, 859 N.W.2d at

197; see also CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066,

1079 (9th Cir. 2011) (“We have repeatedly held that a corporation incurs

economic loss, for jurisdictional purposes, in the forum of its principal
place of business.”); Dakota Indus., Inc. v. Dakota Sportswear, Inc., 946
F.2d 1384, 1388–89 (8th Cir. 1991) (holding economic injury in a

trademark-infringement     case   was    suffered   in   forum   where   the

corporation had its principal place of business and the offending product

was sold). Sentry is headquartered and incorporated in Wisconsin. This

does not mean the defendants’ contacts with the Davenport employees

are deemed to occur in Wisconsin, as the district court erroneously

concluded.   An Iowa victim is not required for territorial jurisdiction

under section 803.1 if conduct or a result that constitutes an element of
                                     39

the crime occurred in this state. It is sufficient that defendants’ false

statements deceived the victim’s employee–decision-maker Perren in

Davenport into authorizing payment of the defendants’ false insurance

claims.

      As federal courts have recognized, a prosecution may proceed in

the forum where the victim’s decision-maker is located.        Angotti, 105
F.3d at 543; Candella, 487 F.2d at 1228. Iowa’s territorial jurisdiction

over these crimes, grounded in Perren’s decision made in Iowa to pay

false claims, was not defeated by the fact the checks were cut from

Sentry’s Wisconsin bank account, a ministerial act. See United States v.

Bezmalinovic,   962 F. Supp. 435,    439   (S.D.N.Y.   1997)   (holding

prosecution for mortgage fraud must proceed in district where fraudulent

application was submitted and bank’s decision-maker was located,

rather than in forum where bank accounts were debited and credited).

      In this case, the court of appeals concluded: “We should not bar

the State of Iowa in pursuing its valid interest in protecting its citizens

and institutions. To hold otherwise would be contrary to legitimate state

concerns.”    We agree.   Our holding is consistent with the legislature’s

intent to enlarge Iowa’s territorial jurisdiction. See Liggins, 524 N.W.2d

at 184 (“Criminal territorial jurisdiction in Iowa is expanded by Iowa

Code section 803.1 . . . .”).    The defendants’ narrower interpretation

would allow out-of-state defendants to defraud the Iowa employees of

nonresident corporations through phone calls and avoid prosecution in

this state.

      IV. Conclusion.

      For the reasons set forth above, we hold the State has territorial

jurisdiction to proceed with this criminal prosecution on four of the five

crimes charged. We vacate the court of appeals decision and affirm the
                                   40

district court’s dismissal of Count 4 of the trial information. We reverse

the district court’s ruling that dismissed the other counts. We remand

these cases to allow the prosecution on Counts 1, 2, 3, and 5 to proceed

consistent with this opinion.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED IN PART AND REVERSED IN PART;

CASE REMANDED.